Citation Nr: 1601806	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Evaluation of left lower extremity radiculopathy, currently rated as 10 percent disabling.

3.  Evaluation of right lower extremity radiculopathy, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Issues of service connection for right and left upper extremities and for residuals of traumatic brain injury were previously on appeal.  The RO granted the claims in an April 2013 rating decision, which the Veteran did not appeal.  Therefore, those claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, Social Security Administration records indicate the Veteran has been unable to work since May 2008 due to back pain, sciatic nerve damage, radiculopathy, headaches, high blood pressure, throat problems, and vision.  Since some of those disabilities are service-connected, a claim of unemployability due to service-connected disabilities has been raised by the record.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An in-service right eye injury was acute and resolved.  A bilateral eye disorder is not attributable to service.

2.  Left lower extremity radiculopathy is manifest by no more than mild incomplete paralysis.

3.  Right lower extremity radiculopathy is manifest by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2010 and May 2010.  The claim was last adjudicated in February 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, Social Security Administration records, and lay statements have been associated with the record.  Although the Veterans Benefits Management System indicates that service treatment records were received in April 2015, the Board finds this to be in error, as it was clear that the RO considered these service treatment records during the process of adjudicating the rating decision on appeal.

In February 2011, March 2013, April 2013, and July 2014, VA afforded the Veteran examinations regarding the severity and etiology, as applicable, of his disorders. The VA examiners considered the Veteran's history and statements, and rendered medical opinions, where appropriate, based upon the facts of the case and the examiners' knowledge of medical principles.  The examiners also provided information sufficient to evaluate the severity of the Veteran's lower extremity disorders.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection for Bilateral Eye Disorders

The Veteran asserts that he is entitled to service connection for his current dry eye disorder, cataracts, and presbyopia.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, service treatment records show treatment in March 1978 for a blow to the Veteran's right eye.  The assessment was traumatic conjunctivitis, which was treated with Prednisone and a patch.  Thereafter, annual physical examinations through April 1988 found the eyes to be normal on clinical evaluation and the Veteran was found to be qualified for flight duty.  The Veteran denied eye trouble in an April 1988 report of medical history.
A February 1991 VA medical examination found extraocular motions were intact. Pupils reacted to light, and were equal.  A funduscopic examination was normal.  Orbit movements and field of vision were roughly normal.

A March 2013 VA eye examination resulted in diagnoses of bilateral dry eyes and bilateral age related cataracts.  On examination, the conjunctiva/sclera, and cornea were normal in both eyes.  The examiner opined that the Veteran does not have a bilateral eye condition due to trauma.  The examiner reasoned that there was no evidence of residuals to trauma and that cataracts were age related.

Based on a review of the evidence, the Board finds that service connection for a bilateral eye disorder is not warranted.  Although in March 1978 the Veteran sustained a traumatic injury to the right eye, the most probative evidence shows that there is no nexus between the in-service eye injury and the Veteran's current bilateral dry eye and bilateral cataracts disabilities.  In medical history reports after the eye injury, the Veteran denied eye trouble, and the Veteran's eyes were evaluated as clinically normal upon medical examination after the injury.  A February 1991 VA examination following separation from service showed nothing remarkable with respect to the eyes.  The first indication of an eye disorder in the medical records was in 2010.  

The foregoing evidence shows that the in-service eye injury healed and that the current eye disorders did not manifest until many years after service.  Such evidence is highly credible and probative because it was recorded near the time of the underlying events.  The March 2013 VA eye disorders examination is highly probative evidence of a lack of nexus between the in-service eye injury and the current eye disabilities.  The examiner's reasoning that cataracts are age related and that there are no residuals of the in-service eye injury is persuasive due to the depth of the examination and the training, knowledge and experience of the examiner in assessing medical disabilities.  

The evidence in the Veteran's favor is his lay assertions that he is entitled to service connection for an eye disorder.  The Board finds in this regard that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran that the current eye disorders are the result of service because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  Moreover, the Veteran's own denials of eye trouble in service and shortly thereafter outweigh his current claim which was made more than 15 years after separation from service.

The Board notes that the Veteran also has been diagnosed with presbyopia.  Presbyopia, however, is a refractive error of the eye.  Refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  Accordingly, the Veteran's presbyopia is not entitled to service connection.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran's current eye disorders are related to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Evaluation of Bilateral Lower Extremity Radiculopathy

The Veteran seeks an evaluation higher than 10 percent for right and left lower extremity radiculopathy.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Here, the Veteran's radiculopathy of the right and left lower extremities is evaluated under Diagnostic Code 8520, relating to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent evaluation; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Here, in various VA treatment records and in Social Security Administration records, the Veteran has primarily described his lower extremity disability as pain and numbness in the feet and toes.  Multiple VA spine and peripheral nerves examinations were conducted during the appeal period.  An October 2009 examination report shows strength in the lower extremities was 5/5.  Sensation was normal to the lower extremities.  Reflexes in the knees and ankles were 2+ bilaterally and there was no atrophy noted in the muscles.  The examiner's impression was mild radiculopathy of the bilateral lower extremities.  A February 2010 VA examination and an April 2010 VA examination both noted the Veteran's gait was normal.

A February 2011 VA examination report notes that the Veteran denied leg and foot weakness.  On physical examination at that time, reflexes of the knee and ankle were normal.  The sensory examination of both the left and right lower extremities showed sensation to vibration, position, pain/pinprick, and light touch were all normal.  The examiner found no dysesthesia.  The examiner opined that the functional impact of the disorder was decreased lower extremity strength.
A March 2013 disability benefits questionnaire for the peripheral nerves notes the Veteran's report of constant moderate pain, moderate paresthesias or dysesthesias, and moderate numbness in the bilateral lower extremities.  The Veteran denied intermittent pain.  Muscle strength tests performed in the examination showed reduced strength in the knee and ankle, and reflex tests showed hypoactivity of the right and left ankle, but other tests were normal.  The examiner reported no muscle atrophy, however, the examiner noted that trophic changes were present.  Specifically, there was a loss of hair on the lower legs and the anterior lower leg skin was shiny.  

A sensory examination (to light touch) was normal in the thigh, knee, lower leg, ankle, foot, and toes.  The Veteran's gait was normal, although he used a cane.  The examiner opined that the Veteran had mild incomplete paralysis of the bilateral lower extremities of each of the 11 nerves listed in the DBQ, including the sciatic nerve.

An April 2013 VA report of the examination of the thoracolumbar spine notes a diagnosis of left lower extremity radiculopathy.  The report notes the Veteran's complaint of radiation of pain to the feet, and numbness in the feet, and a vibration feeling in the lower extremities.  On examination, muscle strength was normal in the lower extremities, and no atrophy was present.  Reflex examination results were 3+ (hyperactive without clonus) in the right knee.  The left knee was normal.  The right and left ankle were 1+ (hypoactive).  Sensory examination was normal to light touch for the thigh, knee, right lower leg and ankle, and right foot.  There was decreased sensation in the left leg, ankle, foot, and toes.

The Veteran reported during the April 2013 examination that he had severe constant pain to both lower extremities, and severe paresthesias and/or dysesthesias, and severe numbness in both lower extremities.  The examiner concluded that the Veteran had sciatic nerve involvement of the left lower extremity, and concluded that there was moderate radiculopathy of the left lower extremity.

A July 2014 VA examination of the peripheral nerves was conducted.  The examination report noted a diagnosis of radiculopathy of the bilateral lower extremities.  At the time the Veteran describes symptoms of pain radiating down into the bilateral buttock and thighs and into the toes of both feet.  The Veteran further reported that both feet stay cold, and that he has numbness in both feet that is present for most of the day, every day.  The Veteran's gait was found to be abnormal in that he had a slow gait, used a cane for balance, and limped.

Symptoms of radiculopathy were reported as mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  Muscle strength testing results were 4/5 (active movement against some resistance) for the knee and ankle.  There was no muscle atrophy present.  Reflexes were normal in the knee and ankle.  Results of sensation testing for light touch were normal in the bilateral thigh, bilateral knee, right lower leg, and right ankle.  Sensation was decreased in the left lower leg/ankle, and foot/toes.  There were no trophic changes present.  The conclusion was mild incomplete paralysis of the bilateral external cutaneous nerve of the thigh.

After a review of the record, the Board finds that an evaluation in excess of 10 percent for right lower extremity radiculopathy and for left lower extremity radiculopathy is not warranted.  The disability picture shown by the VA examinations more closely approximates that of mild incomplete paralysis than it does any level of incomplete paralysis higher than mild.  Moreover, there is no evidence indicating the Veteran experiences foot drop or other symptoms of complete paralysis.

The Board's determination is based in part on the fact that the Veteran's reports of symptoms have been largely complaints of pain, numbness, and tingling.  On occasion, he has endorsed weakness.  

VA examination results vary with respect to strength, sensation, reflexes, and atrophy.  The October 2009 and April 2013 VA examinations found the Veteran's lower extremity strength to be normal, whereas the February 2011, March 2013, and July 2014 VA examinations found some decreased strength in the lower extremities.  As for sensation, the October 2009, February 2011, and March 2013 VA examinations found normal results, whereas the April 2013 and July 2014 VA examinations found some decreased sensation.  Reflexes were normal in the October 2009, February 2011, and July 2014 VA examinations, but were hypoactive in the ankles in March 2013 and reduced and increased in April 2013.  Finally, there was no atrophy reported in any examination except for the March 2013 examination which was positive for the trophic changes of loss hair and shiny skin on the lower legs.

When reconciling all reports into a consistent picture in view of the report of normal results at times, the Board finds the evidence more nearly approximates mild incomplete paralysis.  In the Board's opinion, the presence of normal results at times in the VA examinations indicates the symptoms may be marginal and are likely mild.  The conclusion that the symptoms are mild is supported by a majority of examiners, whereas only one examiner found symptoms to be moderate.  Accordingly, the Board finds the preponderance of the evidence is against a higher evaluation.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected lower extremity disabilities.  The Veteran reported pain, numbness, tingling, and some weakness of the lower extremities.  The ratings schedule contemplates symptoms such as weakness, sensory symptoms, atrophy, loss of reflexes, and paralysis.  Higher evaluations are available for greater severity.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability. There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a bilateral eye disorder is denied.

An evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

An evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

The TDIU claim has not been adjudicated by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


